705 N.W.2d 351 (2005)
474 Mich. 911-15
MAKKI
v.
FARMERS INS. EXCHANGE.
No. 128049.
Supreme Court of Michigan.
November 2, 2005.
Application for leave to appeal.
SC: 128049, COA: 249547.
On order of the Court, the application for leave to appeal the January 6, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would reverse the decision of the Court of Appeals and remand the case to the trial court.